Thornton, J.
— The question presented herein as to.the defense of once in jeopardy was passed ón by this court in Bank in People v. Clark, 67 Cal. 99. The decision in that case was adverse to the contention of defendant’s counsel herein. It is true, the defendant in that case was accused of. burglary, and the defendant in this case of murder. But in our view, the rule adopted in Clark’s case applies also to a case of murder.
The information in this case was insufficient, because, as in Clark’s case, it charged an offense committed on a day subsequent to the date of its filing. A conviction upon such an information would have been a nullity, and the party accused would never have been in jeopardy.
Judgment and order affirmed.
Morrison, C. J., and Myrick, J., concurred.